Citation Nr: 1009818	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of service connection for a 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for PTSD.

This case was previously before the Board in May 2006, at 
which time service connection for PTSD was denied on the 
basis that the Veteran did not have sufficient verifiable in- 
service stressors. That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims.  The record contains a 
Joint Motion for Remand, dated in December 2007, wherein the 
Veteran's attorney and the VA General Counsel agreed to a 
remand of the Veteran's claim.  In December 2007, an order 
was issued by the Court, remanding the Veteran's claim for 
development complying with the Joint Motion.  The Board in 
June 2008 accordingly remanded the claim for such 
development, and it now returns for further review.  

The Board has broadened the appeal to also include service 
connection for a psychiatric disorder other than PTSD, based 
on a recent decision of the U.S. Court of Appeals for 
Veterans Claims finding that a claim for PTSD, where the 
record reasonably indicates the presence of another 
psychiatric disability, must also be considered as a claim 
for the other psychiatric disability.  The Court's rationale, 
in short, is that the Veteran cannot be held to a medical 
level of understanding of differences between various 
psychiatric disorders, so that his claim for the one also 
must be considered a claim for other psychiatric disability 
as well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).  The Board has separated the PTSD claim from 
the implied claim for service connection for other 
psychiatric disorder, because service connection for another 
psychiatric disorder has not yet been reviewed by the RO, and 
the separate disorders do not appear to be inextricably 
intertwined.  38 U.S.C.A. § 7105(c); see Harris v. Derwinski, 
1 Vet. App. 180 (1991).  The Board believes that remand, 
below, for the other psychiatric disorder claim, rather than 
referral, is the appropriate course based on the holding in 
Clemons mandating a broader scope for claims for psychiatric 
disorders, making the issue a part of the current appeal 
though not yet separately reviewed by the RO.  The Board has 
characterized the issue addressing the other psychiatric 
disorders as a request to reopen, based on prior denial of 
claim for neuropsychiatric disability (not including PTSD) by 
the RO in November 1969.  

Thus, the issue of whether the Veteran has presented new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder other than PTSD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

The Veteran does not have PTSD due to an in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In May 2002 Supplemental Statements of the Case (SSOC) 
concerning the issues including whether new and material 
evidence had been submitted to reopen the claim for service 
connection for PTSD, the RO informed the Veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim. The Veteran was also 
sent a development letter in May 2003.  In addition, the 
Veteran was advised, by virtue of a detailed September 2005 
SSOC issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.

The Veteran was afforded additional VCAA notice by letters 
issued in August 2008 and November 2009.  The August 2008 
letter was followed by readjudication of the claim by a SSOC 
in November 2009.  The August 2008 notice letter informed him 
of the notice and duty-to-assist provisions of the VCAA, and 
of the information and evidence necessary to substantiate the 
claim, as well as informing of the respective roles of the 
Veteran and VA in developing the claim and obtaining 
evidence, with the ultimate responsibility for ensuring that 
relevant evidence is obtained being on the Veteran.  The 
letter also provided the Veteran with general notice of the 
evidence required to satisfy the claim.  He was also then 
afforded notice of how disability ratings and effective dates 
are assigned, with the Appeals Management Center (AMC) 
thereby complying with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records (STRs) and pertinent post-service treatment 
records, and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
the RO and AMC adequately developed the claim based on the 
Veteran's assertions and the information and evidence 
provided.  The Veteran failed to reply to pertinent 
information requests, including the August 2008 VCAA letter,  
and hence the AMC was unable to fulfill all potential efforts 
at stressor verification, as discussed in detail infra.  The 
Board notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the Veteran in the development of a claim, that duty is not 
limitless. In the normal course of events, it is the burden 
of the Veteran to keep the VA apprised of his or her 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).

The AMC complied, to the extent feasible in the absence of 
further cooperation by the Veteran, with the Board's June 
2008 remand development instructions, including in particular 
requesting and obtaining efforts at alleged stressor 
verification from appropriate service department sources, as 
discussed infra.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is also 
satisfied that development requested including in the June 
2008 remand has been substantially completed.  Stegall; 
D'Aries.

A VA examination is not required in this case to address 
etiology of the Veteran's claimed PTSD, because no in-service 
stressor has been corroborated upon which to base a diagnosis 
of PTSD to support the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159, 3.304(f).   Hence, further examination to address 
the PTSD claim would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303 
(2009); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence not 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed 
claim adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the 
only significant medical question remaining pertaining to the 
Veteran's claim for service connection for PTSD was in this 
case, based on development already undertaken, the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

In order for service connection to be awarded for PTSD based 
on an in-service stressor, three elements must be present: 
(1) a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in 
combat with the enemy."  Id.  If VA determines the Veteran 
did not engage in combat with the enemy, or that the Veteran 
did engage in combat but that the alleged stressor is not 
combat related, his lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(corroborating evidence of alleged stressor cannot consist 
solely of after-the-fact medical nexus evidence, but rather 
must contain evidence to corroborate allegations of in-
service stressor).

In this case, the Veteran does not contend, and the 
evidentiary record does not otherwise show, that he engaged 
in combat with the enemy.  Accordingly, the presumptions of 
exposure to alleged stressors associated with combat do not 
apply in this case to support the Veteran's PTSD claim, and 
he must instead support his claim by independent 
corroborating evidence of alleged stressors.  38 U.S.C.A. 
§ 1154(a), (b); 38 C.F.R. § 3.304(f); Hayes; Moreau. 

The Veteran has contended that he currently suffers from PTSD 
as a direct result of his service in Southeast Asia, 
including Vietnam.  He asserted that between January and 
November of 1967 he witnessed a bombing while on guard duty 
at Officer's Quarters in downtown Vung Tau, Vietnam.  In a 
further statement he asserted that the bombing occurred in 
the spring of 1967.  He asserts that also during that 
interval he witnessed an airplane crash near Vung Tau when an 
airplane hit a land mine while dropping off fuel for ground 
troops.    

He also asserted that his service with the Air Force included 
participation in covert counterinsurgency operations in Laos.  
He further asserted that on one occasion he witnessed the 
death of a fellow soldier in Laos and then killed the 
Vietnamese men who had killed the fellow soldier.  He 
contended that shortly after that incident, he crash-landed 
an airplane at Udorn Air Base and sustained a left knee 
injury.  He asserted that this was a T-28 "Trojan" aircraft 
that was being piloted by a Laotian pilot, when the pilot 
bailed out of the plane and the Veteran had to crash-land it 
himself at some time between June and August of 1968 at the 
Udorn Air Force Base in Thailand.  The Joint Motion noted 
that this crash landing would most likely have occurred in 
June 1968, based on service treatment records showing knee 
trauma during that month.  The fellow soldier would have been 
most likely killed between March and June of 1968, based on 
the Veteran's stationing and the asserted time frame prior to 
the airplane crash, which was most likely in June 1968.  He 
has also stated that he was a photographer on aerial 
reconnaissance missions.

The Veteran's DD Form 214 and his personnel records do not 
indicate any involvement in combat, nor do they show that he 
received any combat-related awards or decorations. He did 
receive the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  Although he 
has stated that he received the Purple Heart, there is no 
confirmation of this in any of the Veteran's records.  His 
military occupational specialty was aircraft mechanic and 
crew chief.  His STRs show that he checked "Yes" next to a 
history inquiry as to whether he had experienced depression, 
excessive worry, trouble sleeping, and nervous trouble.  
However, the clinical examiner noted that no treatment had 
been required and that there were no sequelae.  The objective 
examination found that the Veteran was psychiatrically 
normal.

A review of the voluminous evidence of record shows that the 
Veteran has been repeatedly diagnosed with PTSD, as well as 
bipolar disorder, usually manifested by depression.  He also 
complained of various PTSD symptoms such as avoidance of 
reminders, an inability to recall traumatic events, emotional 
detachment, restricted affect, hypervigilance, anger 
outbursts, and violent behavior.

In April 1997, the United States Army and Joint Services 
Environmental Support Group (ESG) (now the U.S. Army and 
Joint Services Records Research Center (JSRRC)) indicated 
that the Veteran would need to provide more detailed 
information in order for them to confirm his claimed 
stressors.  It was indicated that they did not maintain Air 
Force unit histories for Detachment I, 56th Air Commando Wing 
(the unit with which he served).  The ESG further advised 
that Daily Staff Journals are documents produced by Army 
units, and there is no evidence of similar reports produced 
by the Air Force units.  The ESG noted that in June 1997 the 
Veteran had claimed there had been attacks on Binh Thuy Air 
Force Base in December 1966.  There were documents showing 
attacks on that base in 1966, although none was noted in 
December of that year.  The ESG was unable to verify the 
aircraft incident to which the Veteran had referred, or that 
he had personally killed any enemy soldiers.  They also 
needed more specific information in order to confirm an 
American casualty he had mentioned named "[redacted]."

In June 1997, the historian of the 56th Fighter Wing stated 
that they only had records from January to March 1968.  There 
were four crashes of T-28 aircraft during that period; none 
of them had involved the Veteran.  If he had been involved in 
any crash, it had to have occurred after April 1968.  The Air 
Force Historical research agency in July 1997 had enclosed 
information pertaining to a July 16, 1968, attack on Udorn 
Airfield.  However, other documents concerning Detachment I 
of the 56th Air Commando Wing were still classified.  There 
were indications that combat missions were flown.  However, 
there was no suggestion that the Veteran was involved in 
flying combat actions.

In August 1998, the JSRRC conducted another search in order 
to confirm the Veteran's claimed stressors.  This search was 
coordinated with the Air Force Safety Center.  They were 
unable to document the T-28 aircraft crash-landing incident 
at Udorn Air Force Base as stated by the Veteran.  Multiple 
copies of records from the Air Force showed that the unit 
with which he had served had been involved in covert 
counterinsurgency activities in Laos, and that Thai and 
Laotian pilots had been used.  However, none of these records 
indicates that the Veteran was personally involved in any of 
those activities.

With respect to the stressors that reportedly occurred 
between January and November 1967, the Board notes that the 
JSRRC only researches records spanning a period of up to 60 
days.  In this regard, the Board notes that the Veteran 
reported that the bombing occurred in the spring of 1967, as 
reflected in a November 1993 stressor statement.  Therefore, 
the June 2008 remand required that the Veteran be asked to 
provide a two-month time frame during which the bombing and 
plane crash at or near Vung Tau occurred.  This request to 
the Veteran was made by the August 2008 VCAA letter, but the 
Veteran provided no response with that requested for 
information.  

With respect to the alleged stressor involving the plane 
crash at Udorn Air Base in approximately June 1968, the Board 
notes that the evidentiary record contains historical reports 
for the 56th Air Commando Wing, which is the higher 
headquarters of Detachment 1, 56th ACW, to which the Veteran 
belonged, dated from January to June 1968.  While the 
historical reports document combat operations, enemy 
activities, and several aircraft incidents during this time 
period, they do not contain any information regarding a plane 
crash that occurred at Udorn in approximately June 1968.  
Therefore, the June 2008 remand required that the Veteran be 
requested to provide additional details about the plane 
crash, including a new time frame during which the plane 
crash may have occurred and the names of any individuals who 
witnessed or were involved in the crash.  This request to the 
Veteran was made by the August 2008 VCAA letter, but (as 
already noted) he provided no response.  

Remand development following the June 2008 remand produced 
February 2009 and May 2009 JSRRC replies and an August 2009 
reply via the Defense Personnel Records Information Retrieval 
System (DPRIS).  These informed that there was no record of 
Vung Tau being bombed between April and June of 1967, no 
record of an airplane crash at or near Vung Tau in October 
1967, inadequate information to verify the asserted death of 
a fellow solder in June 1968, and no evidence of the 
Veteran's involvement in an airplane crash at Udorn Royal 
Thai Air Force Base (RTAFB), Thailand, between March and 
August of 1968.  A reply informed that to verify the death of 
the fellow soldier, the Veteran must provide the full name 
and the unit of assignment of the fellow soldier.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD is not 
warranted. The objective evidence of record does not show 
that the Veteran was engaged in combat with the enemy. As 
noted above, there is no objective indication that the 
Veteran received any combat medals or sustained any wounds.  
While he has claimed that he received the Purple Heart, there 
is nothing in the record that supports this claim.  According 
to West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressor must be corroborated by other 
independent evidence of record.

In this case, there is no independent corroboration of the 
stressors claimed by the Veteran.  While the evidence does 
indeed show that the Veteran's unit had apparently been 
involved in covert counterinsurgency activities in Laos, 
there is no indication that he was personally involved.  He 
has claimed that he crash-landed a plane after the pilot had 
bailed out, but despite repeated efforts this incident could 
not be confirmed by the JSRRC or by any other evidence of 
record, and he has not provided requested additional 
information or evidence which might have facilitated 
additional efforts at verification.  The evidence does not 
show that the Veteran ever received any specialized training 
that would suggest that he could pilot an aircraft; rather, 
it demonstrates that he was an aircraft mechanic and crew 
chief.  The Board does not wish to impugn the Veteran's 
veracity, and it is certainly possible that he had the 
ability to crash-land a T-28 on his own after the pilot 
bailed out.  However, VA is required by law to attempt to 
obtain corroboration of claimed stressor events that are not 
documented in the file.  None of the asserted stressor 
experiences has been independently corroborated.  Moreover, 
the Veteran's service personnel records and his performance 
reports do not show that he ever went on any patrol missions, 
as he has claimed.  Therefore, there is no objective evidence 
of record which corroborates his claimed stressors.

As already noted, there are several diagnoses of PTSD in the 
record.  However, these diagnoses are not supported by 
documentation of a corroborated stressor.  Rather, these 
diagnoses have been based upon information provided solely by 
the Veteran.  A diagnosis based solely on a veteran's 
unsubstantiated history cannot form the basis of a valid 
claim for PTSD, precisely because corroboration of the 
asserted history is required.  38 C.F.R. § 3.304(f); see 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Accordinglt, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

The Board has herein adjudicated and denied the Veteran's 
claim for service connection for PTSD.  38 C.F.R. § 3.304(f).  
However, treatment records after service include diagnoses of 
other psychiatric disorders.  The issue of direct service 
connection for these other psychiatric disorders was 
previously adjudicated in November 1969.  However, pursuant 
to recent Court precedent in Clemons v. Shinseki, supra, 
holding that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record, 
evidence presented as well as the current claim may 
reasonably be construed as constituting an implied request to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter, 
informing of the complete notice and duty-to-
assist provisions as applicable to his claim here 
remanded.  In particular, advise him of the bases 
of claim for psychiatric disorders other than 
PTSD.  The letter should explain the relative 
roles of VA and the Veteran in obtaining evidence 
to support the claim.  The letter should ask the 
Veteran to submit any evidence he has, and inform 
him that it is ultimately his responsibility to 
see that pertinent evidence is received.

2.  With the Veteran's assistance, make 
appropriate efforts to obtain any yet-to-be-
obtained VA and private treatment and evaluation 
records pertaining to any non-PTSD psychiatric 
disorder(s).

3.  Thereafter, and following any development 
indicated by obtained records and other evidence 
(to include a VA examination if the claim is 
reopened, pursuant to 38 C.F.R. § 3.159(c)(4) 
(2009) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006)), the RO should adjudicate the request to 
reopen the claim for service connection for a 
psychiatric disorder other than PTSD de novo.  If 
the benefits sought by the remanded claim are not 
granted to the Veteran's satisfaction, he and his 
representative should be provided with an SSOC 
and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


